UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6740



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHARON WHITE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CR-99-7, CA-01-836-7)


Submitted:   August 28, 2003             Decided:   September 8, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sharon White, Appellant Pro Se.    Bruce A. Pagel, OFFICE OF THE
UNITED STATES ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Sharon White seeks to appeal the district court’s order

denying relief on her motion filed under 28 U.S.C. § 2255 (2000).

We have independently reviewed the record and conclude that White

has   not    made   a   substantial   showing   of   the   denial   of   a

constitutional right.       See Miller-El v. Cockrell, 537 U.S. 322

(2003).     Accordingly, we deny a certificate of appealability and

dismiss the appeal.      See 28 U.S.C. § 2253(c) (2000).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                               DISMISSED




                                      2